Citation Nr: 0935496	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-03 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent from February 1, 2007, for bilateral eye pseudophakia 
status post cataract surgery.

2.  Entitlement to an initial evaluation in excess of 10 
percent from February 2, 1997, and 50 percent from 
February 1, 2007, for insomnia.

3.  Entitlement to an initial evaluation in excess of 30 
percent from February 2, 1997, and 50 percent from 
February 1, 2007, for headaches.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
December 1983, from February 1986 to February 1997, and from 
April 1997 to January 2007.  The Veteran also had other 
periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 and August 2007 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

Initially, the Board also notes that the Veteran also 
appealed a November 2007 decision that granted service 
connection for residuals of giardias and assigned a non 
compensable rating and denied service connection for an upper 
respiratory disorder.  However, these issues are no longer in 
appellate status because the Veteran withdrew the rating 
claim in April 2008 and the RO granted service connection for 
the upper respiratory disorder in a June 2008 rating 
decision.  See 38 C.F.R. § 20.204(b) (2008) (a substantive 
appeal may be withdrawn at any time before the Board 
promulgates a decision); Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997) (holding that the RO's award of service 
connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the Veteran's 
notice of disagreement on such issue).  

The claims for higher initial evaluations for insomnia and 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

From February 1, 2007, the preponderance of the competent and 
credible evidence of record shows that the Veteran's 
bilateral eye pseudophakia status post cataract surgery is 
manifested by best corrected distant visual acuity of not 
more than 20/20 near and far in the right eye and by best 
corrected distant visual acuity 20/25 near and 20/20 far in 
the left eye.  Moreover, the preponderance of the competent 
and credible evidence is negative for anatomical loss of 
either eye, enucleation of either eye, or a serious cosmetic 
defect of either eye.


CONCLUSION OF LAW

From February 1, 2007, the criteria for a disability 
evaluation in excess of 30 percent for bilateral eye 
pseudophakia status post cataract surgery have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.84a, Diagnostic Codes 
6029 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral eye pseudophakia status post 
cataract surgery.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability evaluation has 
been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In other words, the notice provided 
the Veteran in February 2007 in connection with his claim of 
service connection for bilateral eye pseudophakia status post 
cataract surgery, satisfied VA's 38 U.S.C.A. § 5103(a) notice 
obligation.  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
records relevant to the current claim.  In fact, in August 
2007 and October 2007 the Veteran notified VA that he had no 
further evidence to file in support of his claim.  

In addition, in June 2007 and December 2008 the claimant was 
provided VA examinations which are adequate for rating 
purposes.  The Board finds these examinations adequate 
because the first examiner had the Veteran's claims files and 
the second examiner explained why he did not need the claims 
files because his examination was to ascertain to what degree 
the bilateral eye disorder had worsened since the last VA 
examination and both examiners conducted evaluations of the 
claimant which allows the Board to rate the severity of his 
disorder under all applicable rating criteria.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet App 303 
(2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his bilateral eye pseudophakia 
status post cataract surgery meets the criteria for a higher 
evaluation.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2008).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As noted above, the August 2007 rating decision granted 
service connection for bilateral eye pseudophakia status post 
cataract surgery (bilateral eye disorder) and rated it as 30 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic 
Code 6029 (aphakia), effective from February 1, 2007.  
("Aphakia" is the absence of the lens of the eye.  Dorland's 
Illustrated Medical Dictionary 110 (27th ed. 1988); Flash v. 
Brown, 8 Vet. App. 332, 335 (1995).) 

In this regard, the Board notes that, while VA's schedule for 
rating eye disabilities have recently been revised, the 
revisions do not apply to the current appeal because the 
claim was received prior to December 10, 2008.  See 73 Fed. 
Reg. 66,543 (November 10, 2008).

Under the Diagnostic Code 6029 as it existed at the time the 
Veteran filed his current claim, a 30 percent rating was 
provided for aphakia as the minimum rating to be applied to 
the unilateral or bilateral condition and it was not to be 
combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of soft acuity 
without correction.  When both eyes are aphakic, both were 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however not better than 20/70 (6/21).  
Combined rating for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2008).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2008).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.84a, 
Table V (2008).

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; or (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye.  38 C.F.R. 
4.84a, Diagnostic Codes 6073, 6076, 6078.

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; and (4) corrected visual acuity of one eye is to 
5/200 and the other eye is to 20/100.  38 C.F.R. 4.84a, 
Diagnostic Codes 6073, 6076.

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; and (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 
6072, 6075.

A 100 percent disability rating is warranted for corrected 
visual acuity to 5/200, bilaterally.  38 C.F.R. § 4.84, 
Diagnostic Code 6071.

With the above criteria in mind, the Board notes that June 
2007 visual field study conducted by River Lake Clinic was 
normal.

At the June 2007 VA examination, the Veteran's best corrected 
visual acuity was as follows: near was 20/20 on the right and 
20/25 of the left and far was 20/20 bilaterally.  The 
examiner also reported that the examination was negative for 
paresis, pain on movement, diplopia, and strabismus.  Pupils 
were equally round and reactive.  The Veteran did not have 
afferent pupillary defect.  The Veteran's cornea had old 
Lasik and post operative cataract scars.  It was noted that 
the lenses in each eye had been replaced and the capsules 
were clear.  Visuals fields were normal.  Cup to disc ration 
were 0.2 x 0.2.  Vessels and macula were normal.  

At the subsequent December 2008 VA examination, the Veteran's 
best corrected visual acuity was as follows: near was 20/20 
bilaterally and far was 20/20 bilaterally.  The examiner also 
reported that the examination was negative for periorbital 
deformities, ptosis, paresis, diplopia, trabismus, or pain on 
movement.  Ocular motilities were normal.  Pupils were 
equally round and reactive.  The Veteran did not have 
afferent pupillary defect.  His cornea had old Lasik scars.  
The Veteran's conjunctivas were clear.  Intraocular pressure 
was 18 mmHg, bilaterally.  Visuals fields were normal.  Cup 
to disc ration were 0.3 x 0.3.  Vessels, macula, and fundi 
were normal.  The examiner opined that his best assessment 
was that the Veteran had visual disturbance.

As noted above, the Veteran has already been assigned a 30 
percent rating for his bilateral eye disorder under 
Diagnostic Code 6029 because it is the minimum rating 
provided for by that code section.  Moreover, the above 
examinations show that the Veteran's best corrected vision on 
the right was 20/20 for near and far and on the left was 
20/25 near and 20/20 far.  Accordingly, with application of 
Diagnostic Code 6029, his best corrected vision is 20/70, 
bilaterally.  The VA examiners opinions are not contradicted 
by any other medical opinion of record.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).  Application of these results to the 
above cited regulatory criteria does not result in a rating 
in excess of 30 percent for the Veteran's bilateral eye 
disorder.  38 U.S.C.A. § 4.84a.  Furthermore, the evidence is 
negative for anatomical loss of either eye, enucleation of 
either eye, or a serious cosmetic defect of either eye.  
Therefore, the Board finds that a rating in excess of 30 
percent for the Veteran's bilateral eye disorder is not 
warranted.  38 U.S.C.A. § 4.84a.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye and glaucoma as well 
as malignant new growths of the eyeball.  However, none of 
these conditions have been demonstrated in the record.  
Therefore, the Board finds that higher evaluations under 
these diagnostic codes are not warranted.  See 38 C.F.R. § 
4.84a, Diagnostic Codes 6010, 6012, 6014; also see Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

Likewise, because there is neither anatomical loss nor 
blindness of any eye, the Board also finds that higher 
evaluations are not warranted under these diagnostic codes.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 
6064, 6065, 6066; Butts, supra.

Based on the Veteran's and his wife's written statements to 
the RO and the claimant's statements to his VA examiners that 
his bilateral eye disorder is worse than rated, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2008).  
However, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his bilateral eye disorder has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's, his wife's, and his 
representative's written statements to the RO or the 
claimant's statements to his VA examiners.  In this regard, 
while the Veteran is credible to report on what he sees and 
feels and others are credible to report on what they can see, 
neither the Veteran, his wife, nor his representative are 
competent to report that a service connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which they have not been 
shown to have when, as in the current appeal, measuring the 
severity of the disability requires special medical equipment 
and testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Evans, supra. 

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an initial evaluation in excess of 
30 percent for a bilateral eye disorder must be denied. 


ORDER

From February 1, 2007, an evaluation in excess of 30 percent 
for bilateral eye pseudophakia status post cataract surgery 
is denied.


REMAND

As to the claims for higher initial evaluations for insomnia 
and headaches, in the Veteran's June 1998 statement to the RO 
he expressed disagreement with the ratings assigned these 
disabilities in the September 1997 rating decision.  See 
38 C.F.R. § 20.201 (2008) (a notice of disagreement requires 
a written communication expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result; it must be in terms which can 
reasonably be construed as disagreement and a desire for 
appellate review).  No further action was taken by the RO.  
Therefore, theses issues must be remanded to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following action:

The RO/AMC should issue a statement of 
the case with respect to the claims for 
higher initial evaluations for insomnia 
and headaches.  If the Veteran files a 
timely substantive appeal as to either 
issue, that issue should be returned for 
review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


